DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/06/22.
The reply filed 06/06/22 affects the application 16/876,539 as follows:
1.      Claims 1, 7-9, 14-16 have been amended. Claims 2, 4, 5 have been canceled. Claims 1, 3, 6-8,12-16, the invention of Group I are prosecuted by the examiner. Claims 9-11, 17-18 are withdrawn. Applicant’s arguments have overcome the rejections made by applying Roewer et al., DATABASE WPI Week and Emura et al. references. Also, the rejections of the office action mailed 02/04/22 have been modified as necessitated by Applicant’s amendments and are set forth herein below.
2.     The responsive is contained herein below.
Claims 1, 3, 6-18 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 3 is indefinite since it depends on claim 2 which has been canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-8, 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roewer et al. (WO 2013/144297 Al) in view of Tanaka et al. (Plant Cell Physiol. 37(5): 711-716 (1996)), Wang et al. (Chinese Journal of Applied Chemistry 19(7) 2002 702-704) and Bru Martinez et al. (US 7,309,591 B2).
Claim 1 is drawn to a complex of delphinidin and a methylated β-cyclodextrin, characterized in that the degree of substitution of the β-cyclodextrin with methyl groups is from 10 to 15.
Roewer et al. disclose a complex of anthocyanidin and a sulfoalkyl ether β-cyclodextrin, which complex can be formulated as an aqueous solution and as a solid, and a method for producing such a complex (see abstract). Furthermore Roewer et al. disclose that their complexes are storage-stable and can be well formulated as an aqueous solution (see abstract).  Also, Roewer et al. disclose that sulfoalkyl ether groups are used in cyclodextrins in the prior art to increase their hydrophilicity or water solubility (see page 2, lines 15-17). In addition, Roewer et al. disclose that a particular preference is given according to the invention to complexing with sulfobutyl ether β-cyclodextrin, (SEB-β-CD), and that a possible explanation for this, which does not limit the scope of protection, is that the negatively charged sulfobutyl units interact electrostatically with the positively charged anthocyanidins and, of the alkyl groups, the butyl group possesses the optimal length for sterically permitting a corresponding interaction (SEB- β-CD) (see page 2, lines 28-36).   Furthermore, Roewer et al. disclose that the cyclodextrins, α-CD, β-CD, γ-CD and (2-Hydroxypropyl)-β-CD (in addition to the sulfobutyl ether β-CD) can also be used in preparation of their complexes (see page 8, lines 12-17; see also page 5, 10 to page 8, lines 17). In addition, Roewer et al. disclose that it will can be seen that the complexing and the increase in solubility (i.e.; in delphinidin) effected thereby is far better for SBE- β-CD than for the other cyclodextrins (see page 8, lines 15-17 and Table 1).  Also, in addition to the Delphinidin/SBE- β-CD complex, Roewer et al. also exemplify the preparation of delphinidin/HPBCD complex (see page 9, Example 3, lines 11-17 and page 10, Example 3.2, lines 1-7).  Furthermore, Roewer et al. disclose that their invention further provides a solid comprising a complex according to the invention, which solid is obtainable according to the invention by removing the solvent from an aqueous solution according to the invention. The removal can preferably be carried out by freeze-drying (lyophilization). Both the aqueous solution according to the invention and the solid possess high storage stability (see page 5, lines 1-8).  Also, Roewer et al. disclose that the anthocyanidins complexed according to the invention are preferably selected from the group consisting of aurantinidin, cyanidin, delphinidin, europinidin, luteolinidin, pelargonidin, malvidin, peonidin, petunidin and rosinidin (see page 3, lines 12-16).
The difference between Applicant’s claimed complex, compound or composition and the complex, compound or composition of Roewer et al. is that the type of cyclodextrin in the complex, compound or composition.
Tanaka et al. disclose that anthocyanidins are flavonoids and disclose the flavonoids Pelargonidin, Cyanidin and Delphinidin which are anthocyanidin and also disclose the flavonoids Quercetin, Kaempferol and Myricetin (see page 715, left col., Table 2).
Wang et al. disclose that β-cyclodextrin (β-CD) and its derivatives enhances the solubility of flavonoids and that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances solubility of flavonoid compounds more than hydroxypropyl-β-CD which in turn enhances the solubility more than β-cyclodextrin (β-CD) (see abstract).  Furthermore, Wang et al. disclose that the highest solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water (see abstract).
Bru Martinez et al. disclose a methylated beta-cyclodextrin with a degree of substitution of 12-13 (RAMEB) and a randomly methylated beta-cyclodextrin with degree of substitution 11-13 (RMBCD or Cavasol® W7M) (see col. 4, lines 1-26).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al.  to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
One having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al.  to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
It should be noted that it is obvious to determine or calculate the concentration of the anthocyanidin, such as the concentration of the anthocyanidin, delphinidin chloride in mg/ml which is the anthocyanidin used or exemplified by Roewer et al. and which concentration is determined in mg/ml by Roewer et al. in the preparation or use of their anthocyanidin/cyclodextin complexes, such as to determine the chemical or physical properties of the complexes or in order to more effectively store and/or use the complexes. 
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 6-8,12-16 have been considered but are not found convincing.
The Applicant argues that Applicant has recognized, surprisingly, that use of methyl substituted β-CD allowed delphinidin to complex at a much higher concentration (orders of magnitude higher) compared to the sulfobutyl ether β-cyclodextrin (SBE-β-CD) of Roewer. Specifically, the preparation of a solid containing delphinidin and methylated β-CD having a substitution degree with methyl groups from 10 to 15 according to Example 2 of the present application gave 0.36 g of a solid with a delphinidin content of 31.1% by weight (see page 8, Examples 1 and 2, in particular, lines 23-24). In contrast, the delphinidin content of the Delphinidin/SBE-β-CD solid reported by Roewer in Table 3, Example 3.1 was only 1.69% by weight. (Roewer Table 3; see also US 2015/0087822 A1, the English equivalent of Roewer’s WO 20131144297 A1).
However, sulfobutyl ether β-cyclodextrin (SBE-β-CD) and the methylated-β-cyclodextrin (i.e.; methyl substituted β-CD) are different cyclodextrin compounds, and thus it is obvious to expect that a complex of methyl substituted β-CD and delphinidin would be different to a complex of sulfobutyl ether β-cyclodextrin (SBE-β-CD) and delphinidin, and thus also expect delphinidin to complex with these cyclodextrin at different concentrations. More importantly, one of ordinary skill in the art would reasonable expect that the methylated-β-cyclodextrin (i.e.; methyl substituted β-CD) which enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and also due to the high solubility obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water, would be better than for SBE-β-CD, especially since the methylated-β-cyclodextrin effect provides 50 times the level of hydroxypropyl-β-CD and 50 times the level of hydroxypropyl-β-CD appears to be greater than 0.66 mg/ml provided by SBE-β-CD. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al.  to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
The Applicant argues that Roewer fails to teach anything about methylation of β-cyclodextrins, much less use of methylated β-cyclodextrin having a degree of substitution with methyl groups of from 10 to 15 to form a complex with delphinidin.
However, the above rejection was made by applying Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al.references. And thus, Roewer et al. do not have to teach anything about methylation of β-cyclodextrins, nor the use of methylated β-cyclodextrin having a degree of substitution with methyl groups of from 10 to 15 to form a complex with delphinidin. More importantly, Bru Martinez et al. disclose a methylated beta-cyclodextrin with a degree of substitution of 12-13 (RAMEB) and a randomly methylated beta-cyclodextrin with degree of substitution 11-13 (RMBCD or Cavasol® W7M) (see col. 4, lines 1-26). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al.  to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
The Applicant argues that while Roewer examines the use of other cyclodextrins, Roewer also teaches that the results vary dramatically depending on the cyclodextrin used. See, e.g., Table 1 of Roewer. Also, the Applicant argues that Roewer teaches that different cyclodextrins are not interchangeable in their effects, and that sulfobutyl ether B-cyclodextrin provides markedly better solubility for delphinidin.
However, based on the teachings of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al., one of ordinary skill in the art would reasonable expect that the methylated-β-cyclodextrin (i.e.; methyl substituted β-CD) which enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and also due to the high solubility obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water, would be better than for SBE-β-CD, especially since the methylated-β-cyclodextrin effect provides 50 times the level of hydroxypropyl-β-CD and 50 times the level of hydroxypropyl-β-CD appears to be greater than 0.66 mg/ml provided by SBE-β-CD. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
The Applicant argues that Tanaka does not teach or suggest anything about any cyclodextrins, much less methylated β-cyclodextrin, much less methylated β-CD having a substitution degree with methyl groups from 10 to 15. Tanaka also fails to teach or suggest complexation of delphinidin with any kind of host molecule, much less a cyclodextrin molecule.
Accordingly, Tanaka fails to hint or point in any way towards complexing delphinidin with methylated β-CD having a substitution degree with methyl groups from 10 to 15.
However, the above rejection was made by applying Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. references. And thus, Tanaka et al. do not have to teach or suggest anything about any cyclodextrins, nor methylated β-cyclodextrin, nor methylated β-CD having a substitution degree with methyl groups from 10 to 15. Furthermore, Tanaka et al. do not have to teach or suggest complexation of delphinidin with any kind of host molecule, or a cyclodextrin molecule, hint or point in any way towards complexing delphinidin with methylated β-CD having a substitution degree with methyl groups from 10 to 15. More importantly, Tanaka et al. disclose that anthocyanidins are flavonoids and disclose the flavonoids Pelargonidin, Cyanidin and Delphinidin which are anthocyanidin and also disclose the flavonoids Quercetin, Kaempferol and Myricetin (see page 715, left col., Table 2). And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
The Applicant argues that Wang does not disclose the flavonoid subgroup anthocyanidins or the specific compound delphinidin. Wang also fails to teach use of methylated β-CD having a substitution degree with methyl groups from 10 to 15.
However, the above rejection was made by applying Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. references. And thus, Wang et al. do not have to disclose the flavonoid subgroup anthocyanidins or the specific compound delphinidin, nor teach the use of methylated β-CD having a substitution degree with methyl groups from 10 to 15. More importantly, Wang et al. disclose that β-cyclodextrin (β-CD) and its derivatives enhances the solubility of flavonoids and that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances solubility of flavonoid compounds more than hydroxypropyl-β-CD which in turn enhances the solubility more than β-cyclodextrin (β-CD) (see abstract).  Furthermore, Wang et al. disclose that the highest solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water (see abstract). And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
The Applicant argues that Martinez does not teach or suggest either delphinidin or use of a methylated B-CD having a substitution degree with methyl groups from 10 to 15 to form a complex with delphinidin.
However, the above rejection was made by applying Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. references. And thus, Bru Martinez et al. do not have to teach or suggest either delphinidin or use of a methylated β-CD having a substitution degree with methyl groups from 10 to 15 to form a complex with delphinidin. More importantly, Bru Martinez et al. disclose a methylated beta-cyclodextrin with a degree of substitution of 12-13 (RAMEB) and a randomly methylated beta-cyclodextrin with degree of substitution 11-13 (RMBCD or Cavasol® W7M) (see col. 4, lines 1-26). And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
The Applicant argues that in the references cited the different flavonoid subgroups (“anthocyanidins” of Roewer vs. “anthoxanthins” comprising the flavonol of Wang) have significant structural differences, and Applicant further discusses or points out said differences.
Also, Applicant argues that taking all of these variables (differences) into account, the skilled person would not be able to predict the intermolecular interaction of charged anthocvanidins with methylated β-cyclodextrin based only on the information about the interaction of the anthoxanthins rutin, quercetin, and morin with methylated β-cyclodextrin as disclosed by Wang.
In addition, the Applicant argues that still further, the skilled person knows that the formation of inclusion complexes between guest molecules and cyclodextrins is not only influenced by the features of the guest molecule (e.g. both size and structure matter in complex formation), but also by the features of the cyclodextrin (e.g, cavity size and structure, type and location of side group modifications). Thus, successfully complexed compounds are part of a matching total concept, where each component must complement the other to form a complex.
	However, anthocyanins are considered as being flavonoids.  This is in part due to the fact that like other flavonoids they all have the same basic chemical core structure (i.e.; a 2-phenyl-chromane basic skeletal structure) and are also polyphenols.  Furthermore, the anthocyanidins (which are flavonoids) disclosed by Roewer et al. have the same basic chemical core or skeletal structure (i.e.; a 2-phenyl-chromane basic skeletal structure) and are also polyphenols as Wang et al.’s anthoxanthins (which are also flavonoids).  That is, the anthocyanidins and anthoxanthins are all flavonoids with the same basic 2-phenyl-chromane chemical structure and are all polyphenols. The Examiner directs Applicant’s attention to Exhibit A (attached) which disclose that anthocyanidins are flavonoids and also disclose the basic skeleton structure of flavonoids and their classes (see page 2, left col., next to last paragraph, and page 3, Fig.1).
Thus, regardless of the differences or variations in structure of the anthocyanidins and anthoxanthins as pointed out by Applicant above, the anthocyanidins and anthoxanthins are both flavonoids with the same basic chemical structure and are polyphenols, and which both form complexes or compounds with cyclodextrins as disclosed by Roewer et al. and Wang et al.  Therefore, unlike Applicant’s arguments, the skilled person would expect the anthocvanidins disclosed by Roewer et al. (which form complexes with cyclodextrins) and which are also disclosed by Tanaka et al. would also form complexes or compounds with methylated β-cyclodextrin, per se, and would also expect that the methylated-β-cyclodextrin which enhances the solubility of flavonoid compounds more than hydroxypropyl-β-CD as seen in the enhanced solubility obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water, would be better than for SBE-β-CD, especially since it its effect provides 50 times the level of hydroxypropyl-β-CD and 50 times the level of hydroxypropyl-β-CD appears to be greater than 0.66 mg/ml provided by SBE-β-CD.   In fact, the one of ordinary skill in the art would expect that a positive charge of the anthocyanidins would improve the solubility of the anthocyanidins in the cyclodextrins and thus enhance the formation said the anthocyanidins -cyclodextrin inclusion complexes and their stability, especially due to the electronegativity or partial negative charges of the several oxygen atoms of hydroxyl groups (OH) of the monosaccharides or sugar residues of the cyclodextrin residues which would result in electrostatic interactions or attractions between said electronegative oxygen atoms of hydroxyl groups and the positive charge of the anthocyanidins.  Also, contrary to Applicant’s arguments, the anthocyanidins and anthoxanthins which are all flavonoids that are polyphenol compounds all have the basic core or skeletal chemical structure, and thus one of ordinary skill in the art would expect that they would all fit or be accommodated into the cyclodextrins cavities, especially since both Roewer et al. and Wang et al. in general disclose or suggest that the flavonoids which includes the said anthocyanidins and anthoxanthins form complexes or compounds with cyclodextrins.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.
The Applicant argues that the combination of references thus fails to provide any teaching or suggestion that would lead a skilled person to replace Roewer’s sulfoalkyl ether β-cyclodextrin with Wang or Martinez’s methylated β-cyclodextrin, or to give the skilled person an expectation of success in producing any particular result, much less any improvement over Roewer’s reported results (or even results similar to Roewer’s result). The skilled person would thus have no motivation to make the combination of Roewer with Tanaka, and Wang, or further with combination with Martinez, and would have no reasonable expectation of success in combining these teachings to arrive at the instantly claimed composition. Applicant further submits that the Examiner has used impermissible hindsight reconstruction in the selection of the Martinez reference, and that the references do not support this combination.
However, on the contrary, the combination of references does provide teaching or suggestion that would lead a skilled person to replace Roewer’s sulfoalkyl ether β-cyclodextrin with Wang or Martinez’s methylated β-cyclodextrin, and give the skilled person an expectation of success as stated in the above rejection. In other words, the skilled person would have motivation to make the combination of Roewer with Tanaka, Wang and Bru Martinez et al., with reasonable expectation of success in arriving at the instantly claimed composition. Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  That is, the Examiner has not used improper hindsight.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Roewer et al., Tanaka et al., Wang et al. and Bru Martinez et al. to use the method of Roewer et al. to prepare a complex of the anthocyanidin, delphinidin and the methylated-β-cyclodextrin, RAMEB as taught by Bru Martinez et al. or the methylated-β-cyclodextrin RMBCD as taught by Bru Martinez et al., by using RAMEB or RMBCD instead of sulfobutyl ether β-cyclodextrin, (SEB-β-CD), since Roewer et al. disclose that other cycoldextrins such as hydroxypropyl-β-CD can be used and especially since Wang et al. disclose that methyl-β-cyclodextrin (methyl-β-CD or a methylated-β-cyclodextrin) enhances the solubility of flavonoid compounds (which includes anthocyanidin as taught by Tanaka et al.) more than hydroxypropyl-β-CD and that high solubility was obtained in methyl-β-CD inclusion complex with qucertin (a flavonoid) in level of 50 times than that in water.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623